Citation Nr: 0718919	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-03 549A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for the years 2002 and 2003.


WITNESSES AT HEARING ON APPEAL

Appellant and ML


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Health Eligibility 
Center (HEC) in Atlanta, Georgia.

In April 2007, the veteran and ML testified at a hearing held 
before the undersigned Veterans Law Judge at the local VA 
office.  At the hearing, the veteran submitted additional 
evidence that was accompanied by a waiver of HEC 
jurisdiction.  This evidence will be considered by the Board 
in the adjudication of this appeal.

At the April 2007 hearing, the veteran asserted that VA was 
negligent in performing his back surgery and that he had 
additional disability as a consequence of the procedure, 
which required a second operation.  The Board interprets 
veteran's testimony as raising an informal claim of 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 due to VA surgical treatment.  To date, 
this issue has not been considered by VA and it is referred 
to the RO for appropriate action.

In May 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the HEC.  VA will notify the 
appellant if further action is required.


REMAND

Based on a careful review of the record, the Board finds that 
his appeal must unfortunately be remanded for further 
development.

Under the law, VA shall furnish hospital care and medical 
services to any veteran who is unable to defray the expenses 
of necessary care as determined under 38 U.S.C.A. § 1722(a).  
See 38 U.S.C.A. § 1710(a)(2)(G).  For the purposes of 38 
U.S.C.A. § 1710(a)(2)(G), a veteran shall be considered to be 
unable to defray the expenses of necessary care if his 
attributable income is not greater than a specified income 
threshold.  38 U.S.C.A. § 1722(a)(3).  

In this case, the HEC advised the veteran in a September and 
November 2005 letters that the information regarding his 
household income and assets for 2002 and 2003 was not 
consistent with the information VA received from the Internal 
Revenue Service (IRS) and the Social Security Administration 
(SSA).  By way of these letters, the HEC also notified the 
veteran of the income thresholds for the 2002 and 2003 
regarding copayment obligations.  

The HEC invited the veteran to submit evidence if he wished 
to have VA reassess his copayment status.  In doing so, the 
HEC advised him that his income could be reduced if he filed 
copies of paid receipts or cancelled checks for out-of-pocket 
medical experiences (physician, dentist, hospital, nursing 
home fees, health insurance premiums including Medicare 
premiums), prescription drugs and eye care not covered by 
health insurance.  

During the April 2007 Board hearing, the veteran challenged 
the HEC's determination as to his 2002 and 2003 income, 
arguing that his "net income, with proper reductions from 
his gross income," showed that he was eligible to receive 
treatment in the VA health care system without a copayment 
requirement for those years.  In support, he maintains that 
withdrawals from his Individual Retirement Account (IRA) 
should not be included as countable income and contests VA's 
inclusion of these monies.  The veteran also argues that 
because he converted those IRA monies into another asset, 
e.g., he purchased an automobile, the funds should not be 
countable as income because he was simply exchanging assets.  
In this regard, the Board notes that the General Counsel of 
VA has held that payments received as a result of a veteran's 
withdrawal of his or her contributions to a retirement fund 
are considered as income for VA purposes.  See VAOPGCPREC 23-
90, 55 Fed. Reg. 40991 (1990).

Further, at the hearing, the veteran reported that he paid 
premiums of several hundred dollars per month to United 
Health Care for supplemental insurance coverage, as well as 
$40.00 to $50.00 each month for Medicare premiums.  The 
veteran testified that his copayments were the same with or 
without the supplemental insurance coverage.  He stated that 
besides paying those premiums, United Health Care paid 
"thousands of dollars" to VA for his health care.  The 
veteran added that VA advised him that if he had supplemental 
insurance coverage, he would not be responsible for any 
copayments because they would be covered by the supplemental 
insurance policy.

At the proceeding, the veteran also reported that, due to his 
back problems, which he attributed to VA surgical procedures, 
he was forced to purchase a motorized scooter and install a 
"scooter lift" at his home so that he could travel to VA 
for medical care, essentially arguing that these expenses 
should be considered unreimbursed medical expenses that could 
be applied to reduce his annual income.  In this regard, the 
Board notes that it is unclear when the veteran paid for the 
scooter and scooter lift, and whether the cost of those items 
can properly be considered medical expenses.

Because the veteran's Medicare and health insurance premiums 
are considered an unreimbursed medical expense and to the 
extent these expenses exceed 5 percent of the annual pension 
limit they may be used to reduce his income, see 38 C.F.R. 
§ 3.272(g)(2)(iii), VA must obtain specific data with respect 
to these expenses.  In addition, the HEC should consider, in 
the first instance, the veteran's argument with regard to his 
purchase of a motorized scooter and the installation of a 
scooter lift in his home.

In light of the foregoing, the Board finds that an audit must 
be undertaken.  Indeed, in the January 2006 Statement of the 
Case, the HEC indicated that an audit of the veteran's 
account was requested and the veteran would be informed of 
the findings.  A copy of that audit is not of record.  In any 
event, in light of the arguments advanced by veteran at his 
April 2007 hearing, the Board finds that an audit of the 
veteran's account is necessary.  Thus, this case must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.	The HEC must conduct an audit of the 
veteran's account for calendar years 
2002 and 2003 to determine his 
countable income.  The calculation 
must include an accounting of his 
unreimbursed medical expenses, which 
must specifically include any health 
care and Medicare premiums he made 
during this period.  The HEC must 
also address whether the veteran's 
report that he purchased a scooter 
and had a scooter lift installed 
constituted medical expenses.  The 
accounting must be associated with 
the claims folder.  A copy of the 
accounting should be provided to the 
veteran with an explanation of the 
calculations relied upon to determine 
whether his countable income exceeded 
the income threshold for entitlement 
to treatment in the VA health care 
system without the required copayment 
for 2002 and 2003.  

2.	The HEC should thereafter reconsider 
the veteran's eligibility for 
treatment in the VA health care 
system without a copayment 
requirement for the years 2002 and 
2003.  If the benefit sought is not 
granted, the veteran should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

